Title: From Thomas Jefferson to Joseph Willard, 20 May 1791
From: Jefferson, Thomas
To: Willard, Joseph



Sir
New York May 20. 1791.

I have the honor to inclose you a packet which came from France under cover to me.
I recieved several times, while in France, two copies, in sheets, of certain books printed in the king’s press, and which had been procured from him as a present to two of our colleges by the Marquis de Chastellux. I knew from this gentleman himself that the college of Virginia was one to which such a present was ordered, but had no information as to the 2d. copy. I therefore forwarded it from time to time to Doctr. Franklin who had recieved and forwarded it while in France, taking for granted he knew it’s destination and would send it on from Philadelphia. At the time of his death however there remained one of these parcels in his hands, which was sent to me in Philadelphia by his family. I have some idea that yours was the college to which this 2nd. copy was given. However of this you Sir can give me information, as in that case you must have been in the course of recieving them, and I will thank you for that information. If it be to your’s that the present goes, it shall be forwarded as soon as I return to Philadelphia. I have the honor to be with great respect & esteem, Sir, Your most obedt. and most humble servt,

Th: Jefferson

 